CONCURRING OPINION OP
WILDER, J.
While agreeing with the reasoning of the opinion of the chief justice, I concur in its conclusion on the additional ground that the evidence requires a finding that plaintiffs -are the owners of the land in dispute by adverse possession. The testimony on behalf of plaintiffs showed that in 1875, after Cornwell deeded to Kaauwai and built the Cornwell fence, the grantee actually lived on the land in dispute in the same house that the original awardee lived in, it not appearing for how long, that the land mauka of the Cornwell fence was substantially fenced in, that Kaauwai cultivated the land in dispute, that plaintiffs and their predecessors after Kaauwai always lived in this substantial enclosure, although not on the land in dispute, that off and on from the building of the Cornwell fence plaintiffs and their predecessors cultivated the land in dispute, that plaintiffs always paid the taxes on the land, that Cornwell Jr., one of the defendant’s predecessors, endeavored to buy out the interest of one of the jdaintiffs, that jdaintiffs and their predecessors always claimed title to the'land, that defendant in 1898 leased for ten years the interest of one of the jilaintiffs .and jiaid its lessor’s taxes thereon, that some of the members of jilaintiffs’ families were buried on the land in disjmte, and that from 1875 to 1908 neither the defendant nor any of its jpredecessors ever claimed the land or went on it under a claim of title. On behalf of defendant the testimony tended to show that after Kaauwai’s death, which occurred in 1884, plaintiffs and their jiredecessors never cultivated the land in dispute, and that after the death of Kaauwai it was vacant and unoccupied.
*686The most that can be said of defendant’s evidence is that if constituted a mere scintilla, which under the ruling in Smith v. Hamakua Mill Co., 14 Haw. 669, is insufficient to support a verdict.